A proceeding having been instituted in this court by the above-named petitioner, as defendant in a current criminal action pending in the Supreme Court, Kings County, under indictment No. 5325/85, pursuant to CPLR article 78, (1) to prohibit the respondents from discharging Anthony V. Lombardino, Esq.,, as petitioner’s retained attorney in said action, or from forcing petitioner to discharge said attorney and to accept another attorney to represent him in said criminal proceeding, and (2) to direct that the action be *639adjourned pending the conclusion of the trial which said attorney is presently engaged in.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is granted, without costs, the respondents are directed to refrain from interfering with the representation of the defendant by his retained counsel in the criminal action, which shall be adjourned, pending the completion of the trial in United States District Court, Eastern District of New York, "United States of America v. Ruggiero, et al,” in which the attorney represents one of the defendants.
Petitioner’s counsel is directed to report to the Criminal Term forthwith, at the conclusion of the above-mentioned trial in the Federal court. Mollen, P. J., Rubin, Spatt and Harwood, JJ., concur.